         Case 1:20-cv-03036-AJN Document 34 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 1/21/2021


 Chad Bell,

                       Plaintiff,
                                                                            20-cv-3036 (AJN)
                –v–
                                                                                 ORDER
 Schindler Elevator Corporation,

                       Defendant.



ALISON J. NATHAN, District Judge:

       In light of the extension of discovery deadlines in the Court’s December 23, 2020 Order

(Dkt. No. 32), the case management conference scheduled for January 29, 2021, is adjourned to

April 23, 2021, at 3:15 p.m.


       SO ORDERED.


Dated: January 21, 2021                         __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
